Citation Nr: 1429108	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-36 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for pulmonary tuberculosis, moderately advanced, inactive, with right bronchiectasis, rated as 50 percent disabling prior to August 22, 2013, and 30 percent from that date.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1946 to December 1950.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA) which continued the Veteran's 50 percent rating for pulmonary tuberculosis.  In August 2011, the Board remanded this case.  Thereafter, the Veteran's pulmonary tuberculosis was reduced to 30 percent effective August 22, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to March 1, 2010, the Veteran's pulmonary tuberculosis had been inactive for several years; the pulmonary tuberculosis was reactivated from March 1, 2010 to May 31, 2010; the pulmonary tuberculosis was inactive as of June 1, 2010.  

2.  Prior to March 1, 2010, the Veteran does not meet the schedular criteria for a TDIU and his service-connected pulmonary tuberculosis alone did not prevent him from securing and following substantially gainful employment.

3.  For the period of June 1, 2012 to November 19, 2013, the Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected pulmonary disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  Prior to March 1, 2010, the criteria for a rating higher than 50 percent for pulmonary tuberculosis with right bronchiectasis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6722 (2013).

2.  From March 1, 2010 through May 31, 2012, the criteria for a 100 percent rating for pulmonary tuberculosis with right bronchiectasis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6722 (2013).

3.  From June 1, 2012, to August 21, 2013, the criteria for a rating higher than 50 percent for pulmonary tuberculosis with right bronchiectasis are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6722 (2013).

4.  From August 22, 2013, the criteria for a 50 percent rating for pulmonary tuberculosis with right bronchiectasis are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6722 (2013).

5.  Prior to March 1, 2010, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. § 4.16 (2013).

6.  From June 1, 2012 to November 19, 2013, the Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in April and September 2009 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.  In addition, the claim was previously remanded and there was compliance with this remand.  In obtaining additional medical information, the Board is satisfied there was compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

In July 1951, service connection was granted for pulmonary tuberculosis, moderately advanced, inactive (formerly active).  A 100 percent total rating was assigned from January 1, 1951 to December 18, 1952.  Thereafter it was noted that a 50 percent rating would be assigned from December 19, 1952 to December 18, 1956; a 30 percent rating would be assigned from December 19, 1956 to December 18, 1961; and a noncompensable rating would be assigned from December 19, 1961.  

In a September 1957 rating decision, the RO indicated that a 50 percent rating was effective from December 19, 1952 (as originally indicated in the July 1951 rating decision), but that a 100 percent rating was warranted again from July 29, 1955 to July 7, 1959 due to positive findings.  The 100 percent rating was in effect until July 7, 1959; followed by a 50 percent rating from July 8, 1959 to July 7, 1963; then a 30 percent rating from July 8, 1963 to July 7, 1968; then a noncompensable rating from July 8, 1968.  

However, in an August 1960 rating decision, the 50 percent rating was stopped effective July 18, 1960 because of an active period of pulmonary tuberculosis, so a 100 percent rating was assigned from July 19, 1960.

In an October 1962 rating decision, the 100 percent rating was indicated to extend to July 26, 1964, when a 50 percent rating would be in effect; a 30 percent rating from July 26, 1968; and a 10 percent rating from July 26, 1973.  

In a September 1969 rating decision, it was indicated that the Veteran had residual bronchiectasis, right, associated with the inactive pulmonary tuberculosis.

Thereafter, the Veteran's pulmonary tuberculosis remained at the 30 percent level (it appears based on the bronchiectasis) and he submitted a claim for an increased rating, which was denied.  He appealed to the Board.  The Board denied a rating in excess of 30 percent.  See April 1983 Board decision.  Thereafter, the 30 percent rating was confirmed and continued by the RO on several occasions.  

In a November 2007 rating decision, the disability rating was increased to 100 percent effective April 25. 2006.  The 100 percent rating was reduced to 50 percent effective August 22, 2009.  

In November 2009 and February 2010 letters, the Veteran claimed that his tuberculosis disability was getting worse.  In an October 2009 rating decision, the RO denied an increased rating and indicated that a reduction to 30 percent would be effective August 22, 2011.  It was noted that there would be no further reduction from 30 percent, although pulmonary tuberculosis is subject to graduated reductions, because the 30 percent rating was protected at this point.  A TDIU was also denied.  The Veteran appealed.  

The Veteran submitted private medical evidence showing that he was seen for pulmonary tuberculosis.  X-rays revealed chronic interstitial disease process (pneumonia) with fibrosis of the lateral segment of the right middle and lower lobes; minimal pleuroparenchymal tuberculosis of the right upper lobe with volume loss; calcified and hyalinized parietal pleural plaque right hemithorax with minimal extensive volume loss.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2010.  The examiner noted in that report that the Veteran had moderate to severe restrictions on his ability to obtain and retain employment involving manual, physical, and strenuous jobs due to easy fatigability and shortness of breath.  Both pulmonary tuberculosis and COPD were mentioned.  

In addition, the examiner confirmed review of the claims folder and conducted a physical examination of the Veteran.  However, as noted by the Board's prior remand, upon review of the examination report, it was unclear whether the Veteran demonstrated active or inactive pulmonary tuberculosis.  The examiner diagnosed the Veteran with inactive pulmonary tuberculosis with residual fibrosis.  He also noted that restrictive respiratory condition was a residual of inactive tuberculosis.  However, he also answered "Yes" to the question presented by the RO as to whether the pulmonary disorder was currently active, as well to the question of whether it was "reactivated TB."  He further commented that the pulmonary condition was "reactivation of [an] old disease."  The schedular criteria for evaluating disability from inactive tuberculosis differ from the criteria for active tuberculosis.  In light of what appeared to be conflicting statements in the examination report, and the Veteran's medical history with periods of both active and inactive tuberculosis, the Board determined that this evaluation was inadequate to rate the Veteran.  Thus, the claim was remanded for additional development, to include medical clarification of whether the Veteran's pulmonary tuberculosis is active or inactive.  

Thereafter, private medical evidence was received reflecting diagnoses of respiratory disorders, including the tuberculosis, bronchiectasis, and chronic obstructive pulmonary disorder (COPD), which is nonservice-connected.  In October 2009, the Veteran was seen for an acute exacerbation of COPD and cough.  The x-ray report noted right basal pneumonia and right pleural plaque.  Another x-ray also showed the presence of pneumonia with fibrosis.  A July 2011 x-ray report also showed that the Veteran had basal pneumonia.  

In October 2011, the Veteran was afforded a VA examination.  The current diagnosis was inactive pulmonary tuberculosis with fibrosis.  The Veteran's history was reviewed and it was noted that the Veteran had recurrent cough with phlegm and was restarted for treatment of pulmonary tuberculosis in 2010, March to May 2010.  The examiner then indicated that the date that the pulmonary tuberculosis became inactive was 2010, essentially indicated a period where it was active during 2010 (as indicated).  His current residuals included dyspnea on exertion and impairment of health (referring to a tuberculosis memo).  His chest x-ray showed unchanged right sided pleural density encasing the minimally collapsed right lung including the fibrolinea densities in the right lower lung since June 3, 2010.  Pulmonary function tests were performed which revealed pre-bronchodilator of FEV-1:.47 percent of predicted; FVC:.64 percent of predicted; FEV-1/FVC: 73 percent of predicted; and DCLO not performed.  Post-bronchodilator testing was not done because the Veteran was short of breath and could not tolerate the procedure well.  The examiner stated that the FEV-1 test reflected the Veteran's current pulmonary function most accurately.  The examiner reported that the Veteran had reduced aerobic capacity due to his residual fibrosis due to his pulmonary tuberculosis.  He would basically be unable to perform activities requiring moderate to severe physical exertion.  

The Veteran was also afforded an aid/attendance and housebound examination.  It was noted that the Veteran was not bedridden or hospitalized.  He was living a sedentary lifestyle.  The Veteran had limitations due to degenerative arthritis including impairment in ambulation and being unable to protect himself from his daily environment (also due to visual problems).  He was also unable to perform basic self-care skills.  The Veteran required the aid and attendance of another person due to his diagnosed pulmonary tuberculosis and degenerative arthritis coupled with his age.  However, the report focused on the physical limitations rather than the respiratory limitations.  

In June 2012, the Veteran was afforded another examination.  It was again noted that the Veteran currently had inactive pulmonary tuberculosis resulting in dyspnea on exertion.  It was noted that the Veteran had had stable x-rays since May 22, 2003 which the examiner basically indicated was when the Veteran's pulmonary tuberculosis became inactive.  He currently had a negative sputum test.  However, she also noted in the history section that in March 2010, the Veteran was treated for his pulmonary tuberculosis with Rifampicin, Isoniazid, Ethmabutol, and Pyrazinamide.  Current x-rays were suggestive of pneumonia.  Pulmonary function tests were not performed and the examiner indicated that the wheezing on examination was due to COPD rather than pulmonary tuberculosis.  The examiner also indicated that the Veteran symptoms of dyspnea on exertion and chronic cough were due both to pulmonary tuberculosis and COPD and it was less likely than not that the Veteran was unable to work solely due to his pulmonary tuberculosis.  

Thereafter, private evidence was received including a chest x-ray which showed, in pertinent part, pulmonary tuberculosis, pneumonia, and thickening of the right pleural line.

In November 2013, the Veteran was again examined and an addendum was provided the following month.  The current diagnoses were inactive pulmonary tuberculosis (current negative sputum test) and pneumonia, with the pneumonia being etiologically related to the pulmonary tuberculosis.  The Veteran's history was reviewed and it was noted that the Veteran had been complaining of recurrent cough with phlegm.  This examiner also stated that the Veteran became inactive again in 2010, consistent with the October 2011 examination.  His current residuals consisted of dyspnea on exertion and a chronic cough.  There were changes on current x-ray which reflected hazy parenchymal infiltrates in the right mid and both basal lungs.  Tubulocystic lucencies were likewise seen in the right mid and basal lungs.  There were calcified pleural plaques in the right lateral hemithorax which were unchanged.  Right apical pleural density and blunting of both costophrenia sulci were seen.  Pulmonary function tests were performed which revealed pre-bronchodilator of FEV-1: 19 percent of predicted; FVC: 15 percent of predicted; FEV-1/FVC: 94 percent of predicted; and DCLO not performed.  Post-bronchodilator testing revealed FEV-1: 13 percent of predicted; FVC: 11 percent of predicted; FEV-1/FVC: 88 percent of predicted; and DCLO not performed.  The examiner stated that the FEV-1 test reflected the Veteran's current pulmonary function most accurately.  The examiner reported that the Veteran had reduced aerobic capacity due to his residual fibrosis due to his pulmonary tuberculosis.  He would basically be unable to perform activities requiring moderate to severe physical exertion.  The Veteran's pulmonary tuberculosis resulted in limitation on his ability to work as he was unable to walk for distances or climb stairs.  

Under the applicable criteria, where a veteran is receiving, or was entitled to receive, compensation for pulmonary tuberculosis on August 19, 1968, inactive, chronic pulmonary tuberculosis warrants a 100 percent evaluation for 2 years after the date of inactivity, following active pulmonary tuberculosis which was clinically identified during active service or subsequently thereto.  A 50 percent rating is assigned during the period from the third through the sixth years after the date of inactivity, and a 30 percent rating is assigned during the period from the seventh through the eleventh years after the date of inactivity.  A 30 percent rating is the minimum evaluation if far-advanced lesions were diagnosed at any time when the disease process was active.  A 20 percent rating is warranted for inactive, chronic pulmonary tuberculosis following moderately-advanced lesions, provided there is continued disability, emphysema, dyspnea on exertion, impairment of health, etc.  Diagnostic Code 6722. (The graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities.)

In this case, there has been some dispute over whether the Veteran's pulmonary tuberculosis was reactivated during the appeal period.  Based on the examinations, at least two different examiners indicated that beginning in March 2010, there was reactivation, but then the Veteran was inactive by June 2010.  

Turning to the period prior to March 2010, a 50 percent rating was in effect.  The next higher rating is 100 percent which requires that the Veteran be in the active period or be within two years of the active period, which he was not.  Thus, a higher rating in excess of 50 percent prior to March 2010 is not warranted under Diagnostic Code 6724.

As of March 2010 through May 2010, the Veteran's pulmonary tuberculosis was in an active phase; thus a 100 percent rating was warranted for that three month time period.  Thereafter, beginning June 1, 2010, a 100 percent rating was warranted for two years following an active period, until June 1, 2012.  As of June 1, 2012 until the present time, a 50 percent rating is warranted, per the graduated ratings under Diagnostic Code 6722.  

As noted, the Rating Schedule provides that the graduated 50 percent and 30 percent ratings and the permanent 30 percent and 20 percent ratings for inactive pulmonary tuberculosis are not to be combined with ratings for other respiratory disabilities.  Per 38 C.F.R. § 4.96, ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  A single rating will be assigned under the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  However, the graduated ratings of 30 and 50 percent for inactive pulmonary tuberculosis will not be elevated.  

Diagnostic Code 6601 for bronchiectasis provides that a 60 percent disability rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year; or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously; and a 30 percent rating for incapacitating episodes of infection of two to four weeks total duration per year; or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.

In this case, the inactive pulmonary tuberculosis was the predominant disability, rather than the bronchiectasis as the current symptoms were noted to be due to the pulmonary tuberculosis or nonservice-connected COPD.  The Veteran's cough with sputum and shortness of breath has also been shown to be due to pulmonary tuberculosis or nonservice-connected COPD.  Private records noted that the bronchiectasis is treated and stable.  

In addition, as of August 15, 2011, the RO granted service connection for pneumonia with a 10 percent assigned as of August 15, 2011, and a 100 percent rating as of November 20, 2013.  That matter is not certified on appeal to the Board.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 50 percent prior to March 1, 2010; the evidence supports a 100 percent rating from March 1, 2010 through May 31, 2012; the preponderance of the evidence is against a rating in excess of 50 percent from June 1, 2012, to August 21, 2013; and the evidence supports a 50 percent rating from August 22, 2013.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's pulmonary tuberculosis, moderately advanced, inactive, with right bronchiectasis, is adequately rated under Diagnostic Code 6722, as indicated above.  The rating schedule provides very specific graduated ratings for pulmonary tuberculosis based on periods where it is active and inactive.  The Veteran has not been hospitalized frequently due to his pulmonary tuberculosis nor is marked interference beyond what is contemplated in his ratings shown.  Therefore, referral for consideration of an extraschedular rating is not warranted.



TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  

Prior to March 1, 2010, the Veteran was assigned a 50 percent rating for pulmonary tuberculosis.  As such, he did not meet the schedular criteria for a TDIU

However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran has been retired for years.  He has significant nonservice-connected disabilities in addition to his service-connected pulmonary tuberculosis.  His degenerative arthritis, visual problems, and COPD render him unemployable.  While his pulmonary tuberculosis played a role in his unemployed status prior to March 1, 2010, his pulmonary tuberculosis alone did not prohibit employment.  His October 2011 aid and attendance and housebound examination discussed in detail the limitations of his nonservice-connected disabilities and clearly indicated that unemployability was due to the combined nature of all of his disabilities.  Although the Veteran clearly believes that he was unemployable due to only his pulmonary tuberculosis, his opinion is outweighed by the extensive medical report which addresses the other disabilities, all of which are not service-connected.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected pulmonary tuberculosis under that Schedule accurately reflected the Veteran's overall impairment to his earning capacity caused by that disability process.  Therefore, a TDIU rating is not warranted prior to March 1, 2010.  

From March 1, 2010 through May 2012, the Veteran was receiving a total disability rating.  Thus, the matter of a TDIU is moot for that period.  Likewise, from November 20, 2013, a 100 percent rating is also in effect.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6722 (2013). Although the mere award of a 100 percent schedular rating does not render the Veteran's claim for TDIU moot from November 20,2013, (see Bradley v. Peake, 22 Vet. App. 280 (2008)), in the current Veteran's case, as distinguished from Bradley, the Veteran has been granted a 100 percent ("total") schedular disability rating for his service-connected pneumonia, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  Here, subsequent to the grant of the 100 percent schedular disability rating for his service-connected disability, the Veteran also has not claimed or been granted service connection and/or ratings for disabilities apart from the pneumonia that combined to a separate 60 percent disability rating.  Further, despite the existence of the 100 percent schedular from November 20, 2013, and award of special monthly compensation, the Board does not find that the separate service-connected disability of tuberculosis supports a TDIU rating independent of the other 100 percent disability rating from November 20, 2013.  Thus, the period for consideration for a TDIU is the period from June 1, 2012 to November 19, 2013.  

For that period, the Veteran's pulmonary tuberculosis was rated as 50 percent disabling and his pneumonia was rated as 10 percent disabling.  The combined rating was 60 percent per 38 C.F.R. § 4.25.  Since the Veteran's disabilities have a common etiology, the schedular criteria for a TDIU were met.  The June 2012 VA examiner indicated that it was less likely than not that the Veteran was unable to work solely due to his pulmonary tuberculosis.  However, as of that date, the pneumonia was also for consideration.  The Board has duly considered the lay statements of the Veteran regarding his inability to breathe properly.  The Board also considers that the Veteran during this period was essentially service-connected for three different pulmonary disorders and is persuaded that these pulmonary disorders, all in combination, rendered him unemployable.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted for the period of June 1, 2012 to November 19, 2013.






							(Continued on the next page)

ORDER

Prior to March 1, 2010, a rating higher than 50 percent for pulmonary tuberculosis with right bronchiectasis is denied.

From March 1, 2010 through May 31, 2012, a 100 percent rating for pulmonary tuberculosis with right bronchiectasis is granted, subject to the law and regulations governing the payment of monetary benefits.

From June 1, 2012 to August 21, 2013, a rating in excess of 50 percent for pulmonary tuberculosis with right bronchiectasis is denied.

From August 22, 2013, a 50 percent rating for pulmonary tuberculosis with right bronchiectasis is granted, subject to the law and regulations governing the payment of monetary benefits.

Prior to March 1, 2010, entitlement to a TDIU is denied.

For the period of June 1, 2012 to November 19, 2013, entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


